DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment 
The Amendment filed 4/18/2022 has been entered. Claims 1, 2, and 4-20 are pending in the application with claims 1, 6-7, 11, and 14 being amended. Claim 3 is withdrawn. 

Response to Arguments
Applicants arguments filed 4/18/2022 regarding 35 U.S.C. §112b on claims 6-8 and 14 have been fully considered and are persuasive. 
Applicant’s arguments filed 4/18/2022 regarding 35 U.S.C. §112b on claim 1 and 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant argues:    
The Examiner has rejected claim 1 under 35 U.S.C. §112b as being indefinite…. Regarding claim 1, the Examiner has asserted that this claim fails to define how the attenuation rate is determined. In this regard, without agreeing with the propriety of the Examiner's rejection and solely in the interests of compact prosecution, Applicant has elected to amend claim 1 to further clarify that the attenuation rate is defined as a ratio between a repulsive obtained immediately after bending, and a repulsive force obtained after a state of bending is maintained for a predetermined time period ( emphasis added). It is therefore respectfully requested that the rejection of claim 1 be withdrawn.
	
The Examiner disagrees that the amendments further clarifies the claim with regard to the attenuation rate. The limitation "an insertion unit having a first area where a repulsive force caused by bending has an attenuation rate of a positive vale equal to or less than 30 percent, the attenuation rate defined as a ratio between a repulsive force obtained immediately after bending and a repulsive force obtained after a state of bending is maintained for a predetermined time period" fails to define how the attenuation rate of a repulsion force is to be determined. Thus, the limitation" is rendered indefinite. Appropriate correction is required.
Applicant also argues:    
Regarding the rejection of independent claim I under 35 U.S.C. § 103, without agreeing with the propriety of the Examiner's rejection and solely in the interests of compact prosecution and as discussed supra, Applicant has elected to amend this independent claim to clarify that the insertion unit has a first area ---where a repulsive force caused by bending has an attenuation rate of a positive value equal to or less than 30 percent---, and to further clarify that the attenuation rate is defined as ---a ratio between a repulsive obtained immediately after bending, and a repulsive force obtained after a state of bending is maintained for a predetermined time period--- ( emphases added). Support for this amendment may be found in the specification as filed at, inter alia, Paragraphs [0030]-[0046] and Figs. 5-6. 

For example, Applicant respectfully asserts that the newly-presented limitations are contrary to the Examiner's understood definition of "attenuation rate," and do not mean "a relationship between the time of displacement and the reduction force of the insertion unit having a value of 30% or lower" (as asserted by the Examiner as disclosed by OTANI), but the recited attenuation rate is instead now defined as ---a ratio between a repulsive obtained immediately after bending, and a repulsive force obtained after a state of bending is maintained for a predetermined time period---, which Applicant respectfully asserts is disclosed by neither IW ASAKA nor OTANI.

The Examiner disagrees that the amendments fails to clarify how the claim defines attenuation rate where is it is not a relationship between the time of displacement and the reduction force of the insertion unit having a value of 30% or lower. By Applicant’s amended definition of attenuation rate as “a ratio between a repulsive force obtained immediately after bending, and a repulsive force obtained after a state of bending is maintained for a predetermined time period,” Examiner is interpreting the amendment  to mean a comparison between a force over an immediate time verses a force over a predetermined time period. However, the claims does not define “immediate time” nor  “predetermined time.” Therefore the predetermined time could happen at the same time as the immediate time. Thus the force after the immediate time and the force after the predetermined time would both be equal, which could have a value of 30% or lower as shown in Otani. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "an insertion unit having a first area where a repulsive force caused by bending has an attenuation rate of a positive vale equal to or less than 30 percent, the attenuation rate defined as a ratio between a repulsive force obtained immediately after bending and a repulsive force obtained after a state of bending is maintained for a predetermined time period" fails to define how the attenuation rate of a repulsion force is to be determined. Thus, the limitation" is rendered indefinite. Appropriate correction is required.

Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over lwasaka et al. {US20040193013) in further view of Otani el al. {JPS628728A) hereinafter Otani.
In regard to claim 1, lwasaka discloses an endoscope (Fig. 1 endoscope 10) comprising an insertion unit (Fig. 1 flexible tube, insertion section, 1A) having a first area (Fig. 13 sections 3) in which an attenuation rate of a repulsive force generated when bent is a positive value of 30'!'6 or lower. 
For examination purposes, the Office is interpreting the limitation "an attenuation rate of a repulsive force generated when bent is a positive value of 30% or lower" to mean a relationship between the time of displacement and the reaction force of the insertion unit having a value of 30'V, or lower. 
Though lwasaka discloses a rate of change of the bending stiffness in the longitudinal direction of a flexible tube in paragraph [0223] and Table 3, lwasaka fails to disclose a value for an attenuation rate of a repulsive force generated when bent having a positive value of 30% or lower with respect to a relationship between the time of displacement and the reaction force of the insertion unit. 
However Otani, in the same field of endeavor, teaches a first area (Fig. 2 flexible portion 5) in which an attenuation rate of a repulsive force (loss ratio) generated when bent is a positive value of 309{, or lower (Otani's written description calculates the repulsive force as the internal loss while referencing Fig. 4 stating, "the curve ''a" indicates the time of pushing, the curve or the restoring time, and the elasticity is defined by the internal loss when the hysteresis is taken." Otani continues to teach that the internal loss value···· repulsive force value···· of a conventional endoscope is 0.3 to 0.2, whereas Otani's invention is 0.1 or less. Thus, Otani meets Applicant's threshold of 30% or lower after converting the internal loss value lo a percentage.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify lwasaka to have the first area in which an attenuation rale of a repulsive force generated when bent is a positive value of 30% or lower, as taught by Otani because Otani teaches "the elasticity and the degree of flexibility of the flexible portion inserted deep inside ... a body cavity such as the duodenum, small intestine, and large intestine ... greatly affect[s] the insertability, and ... the degree of pain given to the patient .. ·· Therefore, one skilled in the art before the time of the invention would obviously modify the teachings of lwasaka with Otani lo increase flexibility and lower the degree of pain given lo the patient.
In regard to claim 2, lwasaka further discloses the endoscope according to claim 1 as modified by Otani, wherein the attenuation rate of the first area (Fig. 13 section 3) is 10% or higher and 30% or lower. 
lwasaka fails to disclose a value for an attenuation rate of the first area is 10'!'6 or higher and 30% or lower. 
However Otani, in the same field of endeavor, calculates the attenuation rate as the internal loss while referencing Fig. 4 stating, "the curve "a" indicates the time of pushing, the curve or the restoring time, and the elasticity is defined by the internal loss when the hysteresis is taken." Otani continues to teach that the internal loss value ... attenuation rate of the repulsive force value .... of a conventional endoscope is 0.3 to 0.2, whereas Otani's invention is 0.1 or less. Thus, Otani meets Applicant's threshold of 10% or higher and 30% or lower after converting the internal loss value to a percentage. 
In regard to claim 4, lwasaka further discloses the endoscope according to claim 1 as modified by Otani, wherein the insertion unit (Fig. 1 flexible tube, insertion section, 1A) includes a second area (Fig. 13 section 2) which is adjacent to a distal end side of the first area (section 3) and has a higher attenuation rate than an attenuation rate of the first area (Fig. 13 section 2) (Fig. 2 [0183] " ... a flexible tube ... has a higher stiffness in a portion closer to the base end 1L.[and] ... high flexibility to a portion closer to the lip."''). 
In regard to claim 5, lwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the attenuation rate of the second area (Fig. 13 section 2) is 30% or lower.
lwasaka fails to disclose a value for an attenuation rate of the second area as 30% or lower.
However Otani, in the same field of endeavor, calculates the attenuation rate as the internal loss while referencing Fig. 4, as stated above. Otani leaches that the internal loss value􀂻 attenuation rate of the repulsive force value - of a conventional endoscope is 0. 3 to 0.2, whereas Otani's invention is 0.1 or less. Thus, Otani meets Applicant's threshold of 30% or lower after converting the internal loss value to a percentage. 
In regard to claim 6, lwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the attenuation rate monotonously decreases from the distal end side (Fig. near reference numeral 5) toward the first area (Fig. 13 section 3) in the second area (Fig. 13 section 2) (For examination purposes, the Office is interpreting the limitation "monotonously'' by Merriam-Webster's definition of "tediously uniform." [0183]" ... the structure described above makes it possible to form a flexible tube such that its stiffness (flexibility) varies gradually or stepwise within a portion where a thickness-varying region(s) is formed."). 
In regard to claim 7, lwasaka further discloses the endoscope according to claim 6 as modified by Otani, wherein a decrease rate of the attenuation rate monotonously decreases from the distal end side (Fig. 1 near reference numeral 5) toward the first area (Fig. 13 section 3) in the second area (Fig. 13 section 2) (For examination purposes, the Office is interpreting the limitation "monotonously" by Merriam-Webster's definition of "tediously uniform." [0183]" ... the structure described above makes it possible to form a flexible tube such that its stiffness (flexibility) varies gradually or stepwise within a portion where a thickness-varying region(s) is formed."). 
In regard to claim 8, lwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the attenuation rate exponentially decreases from the distal end side (Fig. near reference numeral 5) toward the first area (Fig. 13 section 3) in the second area (Fig. 13 section 2) (For examination purposes, the Office is interpreting the limitation "exponentially" by Merriam-Webster's definition of "expressible by an exponential function." [0183]" ... the structure described above makes it possible to form a flexible tube such that its stiffness (flexibility) varies gradually or stepwise within a portion where a thickness-varying region(s) is formed.").
In regard to claim 9, lwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the second area (Fig. 13 section 2) is in a range of 200mm to 300mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1. flexible tube, insertion section .. 1A), and the first area (Fig. 13 mid of section 2 to section 4) is in a range of 300mm to 800mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section. 1A). 
In regard to claim 10, lwasaka further discloses the endoscope according to claim 4 as modified by Otani, wherein the second area (Fig. 13 section 2 to mid-section 3) is in a range from 200 mm to 500mm from the distal end side of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid-section 3 to section 4) from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 12, lwasaka further discloses the endoscope according to claim 2 as modified by Otani, wherein the insertion unit (Fig. 1 flexible tube, insertion section. 1A) includes a second area (Fig. 13 section 2) which is adjacent to a distal end side of the first area (section 3) and has a higher attenuation rate than an attenuation rate of the first area (Fig. 13 section 2) (Fig. 2 [0183] " ... a flexible tube ... has a higher stiffness in a portion closer to the base end 1L.[and] ... high flexibility to a portion closer to the tip…'').
In regard to claim 13, lwasaka further discloses the endoscope according to claim 12 as modified by Otani, wherein the attenuation rate of the second area (Fig. 13 section 2) is 30% or lower. 
lwasaka fails to disclose a value for an attenuation rate of the second area as 30% or lower.
However Otani, in the same field of endeavor, calculates the attenuation rate as the internal loss while referencing Fig. 4, as stated above. Otani teaches that the internal loss value􀃐 attenuation rate of the repulsive force value~ of a conventional endoscope is 0.3 lo 0.2, whereas Otani's invention is 0.1 or less. Thus, Otani meets Applicant's threshold of 30% or lower after converting the internal loss value to a percentage.
In regard to claim 14, lwasaka further discloses the endoscope according to claim 12 as modified by Otani, wherein the attenuation rate monotonously decreases from the distal end side (Fig. 1 near reference numeral .5) toward the first area (Fig. 13 section 3) in the second area (Fig. 13 section 2) (For examination purposes, the Office is interpreting the limitation "monotonously" by Merriam-Webster's definition of ''tediously uniform." [0183]" ... the structure described above makes it possible to form a flexible tube such that its stiffness (flexibility) varies gradually or stepwise within a portion where a thickness-varying region(s) is formed.").
In regard to claim 15, lwasaka further discloses the endoscope according to claim 12 as modified by Otani, wherein the second area (Fig. 13 section 2) is in a range of 200mm to 300mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid of section 2 to section 4) is in a range of 300rnm to 800mrn from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 16, lwasaka further discloses the endoscope according to claim 12 as modified by Otani, wherein the second area (Fig. 13 section 2 to mid-section 3) is in a range from 200 mm to 500mm from the distal end side of the insertion unit (Fig. 1 flexible lube, insertion sec lion, 1A), and the first area (Fig. 13 mid-section 3 lo section 4) from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 17, lwasaka further discloses the endoscope according to claim 6 as modified by Otani, wherein the second area (Fig. 13 section 2) is in a range of 200mm to 300mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid of section 2 to section 4) is in a range of 300mm to 800mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 18, lwasaka further discloses the endoscope according to claim 6 as modified by Otani, wherein the second area (Fig. 13 section 2 to mid-section 3) is in a range from 200 mm to 500mm from the distal end side of the insertion unit (Fig. 1. flexible tube, insertion section, 1A), and the first area (Fig. 13 mid-section 3 to section 4) from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section, 1A).
In regard to claim 19, lwasaka further discloses the endoscope according to claim 8 as modified by Otani, wherein the second area (Fig. 13 section 2) is in a range of 200mm to 300mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section. 1A), and the first area (Fig. 13 mid of section 2 to section 4) is in a range of 300mm to 800mm from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Fig. 1 flexible tube, insertion section. 1A).
In regard to claim 20, lwasaka further discloses the endoscope according to claim 8 as modified by Otani, wherein the second area (Fig. 13 section 2 to mid-section 3) is in a range from 200 mm to 500mm from the distal end side of the insertion unit (Fig. 1 flexible tube, insertion section, 1A), and the first area (Fig. 13 mid-section 3 to section 4) from the distal end side (Fig. 1 near reference number 5) of the insertion unit (Hg. 1 flexible tube, insertion section, 1A). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over lwasaka in view of Otani as applies to claim 1 above, and in further view of Takahashi el al. {US20160353980) hereinafter Takahashi.
In regard to claim 11, lwasaka and Otani disclose the endoscope according to claim 1. lwasaka and Otani fail to teach wherein the attenuation rate is calculated by Formula (1) based on a repulsive force A immediately after pushing the insertion unit against a central point in a three-point bending tester with a spacing of 200 mm by 20 mm in a direction orthogonal to a length direction of the insertion unit and a repulsive force B after a lapse of three seconds from a state of being pushed by 20 mm:

    PNG
    media_image1.png
    130
    578
    media_image1.png
    Greyscale

A is a maximum value of a repulsive force. 
B is a repulsive force after three seconds from push. 
C is an attenuation rate (_percentage) of a repulsive force at a position of abutment on a probe 72, 
However Takahashi, in the same field of endeavor, teaches wherein the attenuation rate is calculated by Formula (1) based on a repulsive force A immediately after pushing the insertion unit against a central point in a three-point bending tester with a spacing of 200 mm by 20 mm in a direction orthogonal to a length direction of the insertion unit and a repulsive force B after a lapse of three seconds from a state of being pushed by 20 mm:

    PNG
    media_image1.png
    130
    578
    media_image1.png
    Greyscale

A is a maximum value of a repulsive force. 
B is a repulsive force after three seconds from push. 
C is an attenuation rate (percentage) of a repulsive force at a position of abutment on a probe 72.. 
Takahashi states in paragraph [0043], "An example of a method of measuring the flexural rigidity in the flexible portion 36 will be described. As shown in FIGS. SA and 5B, the flexural rigidity of the flexible portion 36 can be measured by the following steps of: supporting the flexible portion 36 at two points 51 and 52 in the longitudinal axial direction; applying a load to the midpoint between the two points to deform the flexible portion 36; and measuring a reaction force from the flexible portion 36, caused by the deformation of the flexible portion 36, with a force gauge 90. As an example of measurement conditions, a span (a distance between points S1 and S2, which support the flexible portion 36, 1n the longitudinal axial direction) maybe set to 30 mm to 200 mm, and a displacement (an amount of deformation of the flexible portion 36 in a direction orthogonal to the longitudinal axial direction (downward in FIGS. SA and SB} caused by the applied load) may be set to S mm to SO mm. The measurement conditions of the flexural rigidity is not limited to the example above, and thus measurement conditions may be used properly depending on a length, the amount of displacement, and a level of flexural rigidity, of a portion to be measured." 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify lwasaka in view of Otani, with the teachings of Takahashi wherein the attenuation rate is calculated by Formula (1) based on a repulsive force A immediately after pushing the insertion unit against a central point in a three-point bending tester with a spacing of 200 mm by 20 mm in a direction orthogonal to a length direction of the insertion unit and a repulsive force B after a lapse of three seconds from a state of being pushed by 20 mm:

    PNG
    media_image1.png
    130
    578
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention because Takahashi teaches a need to know the flexibility of each section of an insertion unit because "in a postoperative patient to whom the Roux-en-Y Method, or the like, is applied, a level of flexural rigid1tv [is] required for an insertion section, and a position or a range requir1ng the flexural r1g1dity, are different depending on conditions, such as a removal range of the stomach (entire removal or partial removal), and an observation position.''

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795